Hughes, J., (after stating the facts.) We are o'f the opinion that, according to the general principles of the doctrine of estoppel, the appellant is estopped to deny his liability upon the note sued upon in this case. When Gill took the note to Harrison to ascertain if it was valid, the proof is that Harrison took it, looked at it, and told Gill it was all right, and promised to pay it, and that, upon this assurance, Gill bought the note, not knowing it had been altered. Harrison did not know it had been altered, but it was his note originally, and he owed the debt, and promised Gill, who he was informed desired to buy it, that he would pay it, and thereby induced Gill to buy it. He ought not to be allowed to take advantage of the fact that it had been altered. It would work a fraud to allow this. Plummer v. Farmer’s Bank, 90 Ind. 386. See Jowers v. Phelps, 33 Ark. 468; Gill v. Hardin, 48 Ark. 409. Affirmed.